DETAILED ACTION
This office action is a response to the application 16/993,192 filed on August 13, 2020.
Claims 1-13, 15, 17, 18, 20-25, 27-32, 44 and 46 are pending.
Claims 1-13, 21-25, 27-29, 31, 32, 44 and 46 are rejected.
Claims 15, 17, 18, 20 and 30 are objected to.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in the Instant Application.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on January 21, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
Claims 1-13, 15, 17, 18, 20-25, 27-32, 44 and 46 of this application is patentably indistinct from claims 1-13, 15, 17, 18, 20-25, 27-32, 44 and 46 of Application No. 16/994,414. Pursuant to 37 CFR 1.78(f), when two or more applications filed by the same applicant or 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do 

This application includes one or more claim limitations that use the word “means,” and are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “means for identifying”, “means for receiving”, and “means for performing” in claim 44.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-8, 10-13, 31, 32, 44 and 46 are rejected under 35 U.S.C. 103 as being unpatentable over Park U.S. Patent Application Publication 2021/0235496, hereinafter Park, in view of Li et al. U.S. Patent Application Publication 2020/0275490, hereinafter Li.

Regarding Claim 1, Park discloses a method for wireless communications at a user equipment (UE) (Abstract; Figure 1-4, 9-15, 17 and 18), comprising: 

receiving an uplink grant for transmission of an uplink shared data channel via a subset of the plurality of subbands in a transmission time interval, the uplink grant indicating a listen before talk (LBT) procedure of a first type for the subset of the plurality of subbands in the transmission time interval (s1010 of Figure 10 and 1410 of Figure 14; Paragraph [0102 and 0114-0121] A multi-subframe scheduling method and a PUSCH transmission method via UL grant DCI and separate PUSCH triggering DCI transmission have been defined to minimize PUSCH performance degradation due to an additional LBT performing for PUSCH transmission of the UE.; For PUSCH transmission, the base station indicates, to the UE, the uplink channel access type (UL channel access type-1 or type-2) and the channel access priority class using uplink (UL) grant information. The UE performs a channel access procedure according to the uplink channel access type indicated for uplink data transmission via the PUSCH. As a resource unit for transmission of the PDCCH, a control channel element (CCE) is defined. In NR, the control resource set (CORESET) is the frequency/time resource for PDCCH transmission and may be configured in each UE); 

Park discloses a user equipment which identifies a plurality of subbands supported by a base station in communication with the UE, receiving an uplink grants and performing LBT procedures of a first type or second type or the second type on the subset of the plurality of subbands based at least in part on the uplink grant but fails to explicitly disclose receiving, after receiving the uplink grant and within the transmission time interval, signaling that indicates one or more subbands of the subset associated with an LBT procedure of a second type; and performing LBT procedures of the first type or the second type on the subset of the plurality of subbands based at least in part on the uplink grant and the signaling.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Park with the teachings of Li. Li provides techniques which improves the flexibility that the base station controls the LBT mechanism of the uplink transmission of the user equipment, avoids the waste of uplink resources and downlink resources, and ensures coexistence with another device (Li Abstract; Paragraph [0011 and 0063]).

Regarding Claim 2, Park in view of Li disclose the method of Claim 1. Park in view of Li further disclose puncturing the uplink shared data channel on at least one subband based at least in part on an unsuccessful LBT procedure for the at least one subband; and transmitting the uplink shared data channel via the subset of the plurality of subbands excluding the at least one subband based at least in part on the puncturing (Park Paragraph [0144] the UE may perform uplink data transmission for some subbands where the LBT operation succeeds. In other words, where the LBT succeeds only for some subbands among all the subbands where the PRBs (or VRBs) allocated for uplink data transmission according to the frequency domain resource allocation information indicated by the uplink scheduling information belong, but the LBT fails for the remaining subbands, uplink data channel (PUSCH) may be transmitted only via the allocated PRBs (or VRBs) of the LBT successful subbands. In this case, the mapping to the radio resource belonging to the LBT-failed subbands is punctured or rate-matched in resource mapping for the data transport block generated according to the uplink scheduling information).

Regarding Claim 3, Park in view of Li disclose the method of Claim 1. Park in view of Li further disclose performing LBT procedures of the second type on the one or more subbands of the subset based at least in part on the signaling; and transmitting the uplink shared data channel via each of the one or more subbands associated with a successful LBT procedure of the second type (Park Paragraph [0143-0144] upon identifying that the LBT operation is successful for all of the subbands in which the LBT operation has been performed, the UE may determine that all of the subbands are subbands for uplink data transmission. In this case, the UE may be configured to transmit uplink data only when the LBT operation is identified to succeed on all of the subbands in which the LBT operation has been performed; the UE may perform uplink data transmission for some subbands where the LBT operation succeeds. In other words, where the LBT succeeds only for some subbands among all the subbands where the PRBs (or VRBs) allocated for uplink data transmission according to the frequency domain resource allocation information indicated by the uplink scheduling information belong, but the LBT fails for the remaining subbands, uplink data channel (PUSCH) may be transmitted only via the allocated PRBs (or VRBs) of the LBT successful subbands; Li Paragraph [0023, 0049-0051, 0100-0101 and 0127] Performing CAT2 LBT and CAT4 LBT and transmitting based on successful LBT procedure).

Regarding Claim 4, Park in view of Li disclose the method of Claim 1. Park in view of Li further disclose transmitting the uplink shared data channel via the one or more subbands if each of the one or more subbands is associated with a successful LBT procedure of the second type, wherein the uplink shared data channel is rate matched on the one or more subbands (Park 

Regarding Claim 5, Park in view of Li disclose the method of Claim 1. Park in view of Li further disclose performing LBT procedures of the first type on a first subband of the subset based at least in part on the uplink grant; performing LBT procedures of the second type on a second subband of the subset based at least in part on the signaling; and transmitting the uplink shared data channel via each of the first and second subbands associated with a successful LBT procedure (Park Paragraph [0143-0144] upon identifying that the LBT operation is successful for all of the subbands in which the LBT operation has been performed, the UE may determine that all of the subbands are subbands for uplink data transmission. In this case, the UE may be configured to transmit uplink data only when the LBT operation is identified to succeed on all of the subbands in which the LBT operation has been performed; the UE may perform uplink data transmission for some subbands where the LBT operation succeeds. In other words, where the LBT succeeds only for some subbands among all the subbands where the PRBs (or VRBs) allocated for uplink data transmission according to the frequency domain resource allocation information indicated by the uplink scheduling information belong, but the LBT fails for the remaining subbands, uplink data channel (PUSCH) may be transmitted only via the allocated PRBs (or VRBs) of the LBT successful subbands; Li Figure 6-8 Paragraph [0023, 0049-0051, 0100-0101 and 0127] Performing CAT2 LBT and CAT4 LBT and transmitting based on successful LBT procedure).

Regarding Claim 6, Park in view of Li disclose the method of Claim 1. Park in view of Li further disclose performing LBT procedures of the first type on a first subband of the subset based at least in part on the uplink grant; performing LBT procedures of the second type on a second subband of the subset based at least in part on the signaling; and transmitting the uplink shared data channel via the first and second subbands if the first and second subbands are associated with a successful LBT procedure (Park Paragraph [0143-0144] upon identifying that the LBT operation is successful for all of the subbands in which the LBT operation has been performed, the UE may determine that all of the subbands are subbands for uplink data transmission. In this case, the UE may be configured to transmit uplink data only when the LBT operation is identified to succeed on all of the subbands in which the LBT operation has been performed; the UE may perform uplink data transmission for some subbands where the LBT operation succeeds. In other words, where the LBT succeeds only for some subbands among all the subbands where the PRBs (or VRBs) allocated for uplink data transmission according to the frequency domain resource allocation information indicated by the uplink scheduling information belong, but the LBT fails for the remaining subbands, uplink data channel (PUSCH) may be transmitted only via the allocated PRBs (or VRBs) of the LBT successful subbands; Li Paragraph [0023, 0049-0051, 0100-0101 and 0127] Performing CAT2 LBT and CAT4 LBT and transmitting based on successful LBT procedure).

Regarding Claim 7, Park in view of Li disclose the method of Claim 1. Park in view of Li further disclose performing LBT procedures of the first type on the subset of the plurality of subbands based at least in part on the uplink grant and a capability of the UE; and transmitting the uplink shared data channel via each subband of the subset associated with a successful LBT 

Regarding Claim 8, Park in view of Li disclose the method of Claim 1. Park in view of Li further disclose transmitting the uplink shared data channel via the subset of the plurality of subbands if each of the subset is associated with the successful LBT procedure (Park Paragraph [0143-0144] upon identifying that the LBT operation is successful for all of the subbands in which the LBT operation has been performed, the UE may determine that all of the subbands are subbands for uplink data transmission. In this case, the UE may be configured to transmit uplink data only when the LBT operation is identified to succeed on all of the subbands in which the LBT operation has been performed; the UE may perform uplink data transmission for some 

Regarding Claim 10, Park in view of Li disclose the method of Claim 1. Park in view of Li further disclose receiving multiple uplink grants via respective subbands of the subset of the plurality of subbands, wherein each of the multiple uplink grants comprises resource allocation information for the uplink shared data channel (Park Paragraph [0102-0121 and 0202-0218] Multiple uplink grant signaling; Li Paragraph [0007-0008, 0086, 0161] Uplink grant signaling; Multiple UL-Grants in a downlink subframe or the UL-Grants are respectively transmitted in consecutive downlink subframes, and the uplink transmission is scheduled by the multiple UL-Grants are respectively based on the CAT4; since the multiple UL-Grants is within a same downlink subframe or consecutive downlink subframes and the uplink reference subframe for CW adjustment may correspond to a same uplink subframe, the CW does not need to be repeatedly updated for the uplink transmission scheduled by the multiple UL-Grants above.).

Regarding Claim 11, Park in view of Li disclose the method of Claim 10. Park in view of Li further disclose wherein each of the multiple uplink grants comprises the same resource allocation information for the uplink shared data channel via the respective subbands (Park Paragraph [0102-0121 and 0202-0218] Multiple uplink grant signaling; Li Paragraph [0007-

Regarding Claim 12, Park in view of Li disclose the method of Claim 10. Park in view of Li further disclose wherein each of the multiple uplink grants comprises different resource allocation information for the uplink shared data channel (Park Paragraph [0102-0121 and 0202-0218] Multiple uplink grant signaling; Li Paragraph [0007-0008, 0086, 0161] Uplink grant signaling; Multiple UL-Grants in a downlink subframe or the UL-Grants are respectively transmitted in consecutive downlink subframes, and the uplink transmission is scheduled by the multiple UL-Grants are respectively based on the CAT4; since the multiple UL-Grants is within a same downlink subframe or consecutive downlink subframes and the uplink reference subframe for CW adjustment may correspond to a same uplink subframe, the CW does not need to be repeatedly updated for the uplink transmission scheduled by the multiple UL-Grants above.).

Regarding Claim 13, Park in view of Li disclose the method of Claim 10. Park in view of Li further disclose determining at least one subband of the subset for transmission of the uplink shared data channel based at least in part on the multiple uplink grants, wherein the at 
and transmitting the uplink shared data channel via the at least one subband, wherein the uplink shared data channel includes uplink control information that indicates the at least one subband used for transmission of the uplink shared data channel (Park Figure 10; Paragraph [0138-0139 and 0252-0257] Separate subband allocation information is included based on the uplink scheduling information, the UE may perform an LBT operation for each subband indicated by the subband allocation information, determine the subband for transmitting uplink data based on the result of the LBT operation at S1020, and transmit uplink data in the determined subband; Li Figure 6; Paragraph [0102-0109] the second device performs the uplink LBT according to the LBT mechanism determined at blocks 601 and 602, and performs the uplink transmission after the LBT successes).

Regarding Claim 31, Park in view of Li disclose the method of Claim 1. Park in view of Li further disclose wherein: the LBT procedure of the first type comprises a category 4 LBT 

Regarding Claim 32, Park discloses a method for wireless communications at a base station (Abstract; Figure 1-4, 9-15, 17 and 18), comprising: 
identifying a plurality of subbands supported by the base station in communication with a user equipment (UE) (Figure 9, 1000 of Figure 10 and 1400 of Figure 14; Paragraph [0103-0108] System bandwidth; One or more bandwidth parts may be configured through a single serving cell configured for a UE in NR, and the UE is defined to activate one downlink (DL) bandwidth part and one uplink (UL) bandwidth part to use the same for uplink/downlink data transmission/reception in the corresponding serving cell.; Paragraph [0127-0135 and 0226-0230] The UE may receive, from the base station, configuration information for one or more subbands for the system bandwidth of the cell configured in an unlicensed band or a bandwidth part configured in the unlicensed band); 
transmitting an uplink grant for an uplink shared data channel via a subset of the plurality of subbands in a transmission time interval, the uplink grant indicating a listen before talk (LBT) procedure of a first type for the subset of the plurality of subbands in the transmission time interval (S1010 of Figure 10 and 1410 of Figure 14; Paragraph [0102 and 0114-0121] A multi-subframe scheduling method and a PUSCH transmission method via UL grant DCI and separate PUSCH triggering DCI transmission have been defined to minimize PUSCH performance degradation due to an additional LBT performing for PUSCH transmission of the UE.; For PUSCH transmission, the base station indicates, to the UE, the uplink channel access type (UL channel access type-1 or type-2) and the channel access priority class using uplink (UL) grant 
performing an LBT procedure for each of the subset of the plurality of subbands (Figure 14-16; Paragraph [0149 and 0231- 0235] The base station or UE may perform an LBT in the corresponding subband unit based on downlink or uplink data transmission; The base station performs an LBT operation for the radio resource allocated to the UE in the unlicensed band to transmit downlink data to the UE. The base station may perform an LBT operation for each of at least one subband among one or more subbands for the bandwidth part configured in the UE. For example, the LBT operation may include sensing the energy level of the corresponding radio resource and comparing the sensed energy level with a predetermined reference energy level. As an example, the base station may determine the subband for transmitting downlink data according to the result of performing the LBT operation on each of at least one subband. The base station may determine that the subband for which the LBT operation has been identified to succeed, among the subbands in which the LBT operation has been performed, is the subband for downlink data transmission). 
Park discloses identifying a plurality of subbands supported by the base station in communication with a user equipment (UE), transmitting an uplink grant for an uplink shared channel via a subset of the plurality of subbands in a transmission time interval and performing an LBT procedure for each of the subset of the plurality of subbands but fails to explicitly disclose transmitting, after transmitting the uplink grant and within the transmission time 
However, Li more specifically teaches transmitting, after transmitting the uplink grant and within the transmission time interval, signaling that indicates one or more subbands of the subset associated with an LBT procedure of a second type based at least in part on performing the LBT procedure (Figure 6-8; Paragraph [0085-0091] The second device detects a first scheduling signal transmitted by the first device, wherein the first scheduling signaling is used to schedule the data transmission of the second device, and indicates information such as an allocated time-frequency resource and MCS. For example, the first scheduling signaling is equivalent to the UL-Grant in existing LTE system. The first scheduling signaling may include uplink LBT information; The second device detects a second scheduling signaling transmitted by the first device, wherein the second scheduling signaling at least includes indication information related with the LBT mechanism. The scheduling signaling may be respectively transmitted to each second device. A LBT category indicated by the second scheduling signaling may be used for all types of uplink signaling. Alternatively, the LBT mechanisms and the corresponding parameters of different types of the uplink signaling may be different, or the different types of the uplink signaling may be respectively processed. Thus, for the different types of the uplink signaling, different pieces of the second scheduling signaling are respectively transmitted to indicate the LBT categories. For a method that the first device is responsible for maintaining the corresponding parameter of the CAT4, for the subframe in which the CAT4 is used, the corresponding parameter of the CAT4 may be further indicated; alternatively, in a same second scheduling signaling, different fields are used to respectively indicate the LBT categories of the different types of the uplink signaling;  Alternatively, for the method for determining the LBT 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Park with the teachings of Li. Li provides techniques which improves the flexibility that the base station controls the LBT mechanism of the uplink transmission of the user equipment, avoids the waste of uplink resources and downlink resources, and ensures coexistence with another device (Li Abstract; Paragraph [0011 and 0063]).

Regarding Claim 44, see the rejection of Claim 1. Claim 1 is a method claim corresponding to the apparatus of Claim44 with the same features. Therefore the same rejection applies as the rejection of Claim 1. 

Regarding Claim 46, see the rejection of Claim 1. Claim 1 is a method claim corresponding to the non-transitory computer-readable medium of Claim 45 with the same features. Therefore the same rejection applies as the rejection of Claim 1. 

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Park in view of Li as applied to claim 1 above, and further in view of Hooli et al. WIPO Publication WO 2020/144402, hereinafter Hooli.

Regarding Claim 9, Park in view of Li disclose the method of Claim 1. Park in view of Li disclose unsuccessful LBT procedures and puncturing of failed subbands but fails to explicitly disclose dropping the uplink shared data channel based at least in part on an unsuccessful LBT procedure on at least one subband of the subset.
However, Hooli more specifically teaches dropping the uplink shared data channel based at least in part on an unsuccessful LBT procedure on at least one subband of the subset (Page 19 UL LBT provides channel access for sub-band #0, but fails for sub-band #1. Correspondingly, UE transmits the prepared PUCCH on the sub band # 0 but drops the PUCCH prepared for sub-band #1 (if both sub-bands would have succeeded, the UE would have transmitted prepared PUCCH via both sub-bands)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Park in view of Li with the teachings of Hooli. Hooli provides a solution for alternative wideband mechanism and providing savings in the UE cost with reduced number of RF chains. The dynamic adjustment of transmission and location improves channel access efficiency (Hooli Abstract; Page 1, 2, 5 and 6).

Claim 21, 22 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Park in view of Li as applied to claim 1 above, and further in view of Fehrenbach et al. WIPO Publication WO 2020/201490, hereinafter Fehrenbach.

Regarding Claim 21, Park in view of Li disclose the method of Claim 1. Park in view of Li further discloses transmitting the uplink shared data channel via each subband of the subset associated with a successful LBT procedure (Park Paragraph [0143-0144]; Li Paragraph [0100]).

However, Fehrenbach more specifically teaches wherein the uplink shared data channel includes uplink control information indicating each subband of the subset associated with the successful LBT procedure (Page 36-38 LBT-Outcome reporting , in case of a UE initiated wideband operation employing a certain COT, the LBT procedure may result in a failure on a subset of the LBT subbands, i.e., on one or more subbands which may be occupied or busy. As described above with reference to the first aspect, such failure is to be signaled in a respective control message to the receiver. When considering a UE initiated wideband operation the receiver is a base station. An issue to be considered for such a UE initiated wideband operation is that preparing the PUSCCH or the PUSCH requires some preparation time. The time available for preparing such signaling is limited, as during the preparation time no transmission from the UE in the uplink occurs so that the subbands which have been newly won by the UE and which may also be used by coexisting communication systems appear to such coexisting systems to be free or non-occupied; Page 39-41 Reporting of LBT-patterns in a control message like a UCI for uplink communication. The first three tables indicate the possible signaling using a two-bit subband field, so that the UCI may indicate the maximum number of bits for signaling the subbands to be two, and a certain combination of bits as indicated in the first three tables indicates the respective subbands available for the wideband communication. The fourth table indicates an example for signaling the available subbands using three bits, i.e., the UCI signals the maximum number of bits to be used for signaling to be three, and by the respective 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Park in view of Li with the teachings of Fehrenbach. Fehrenbach provides a solution in which the number of actual states to be signaled is reduced, thus, reducing or minimizing the reporting burden on the user equipment (UE) or the transmitter as less messages are stored and prepared. The UE can generate multiple possible subband sizes and puncture the nearest size to the available number of subbands, thus, reducing the size by puncturing. The hybrid automatic repeat request (HARQ) feedback from the UE to the node or from the node to the UE or among UEs at the end of the actual transmission still within the COT, thus, avoiding the need to perform the new LBT (Fehrenbach Abstract; Page 40 and 46).

Regarding Claim 22, Park in view of Li disclose the method of Claim 21. Park in view of Li further disclose determining a set of resources of each subband for the uplink control information, wherein the set of resources is based at least in part on one or more subbands of the subset subject to puncturing according to an unsuccessful LBT procedure (Park Paragraph [0144] the mapping to the radio resource belonging to the LBT-failed subbands is punctured or rate-matched in resource mapping for the data transport block generated according to the uplink scheduling information; Fehrenbach Page 29, 42, 48).

Regarding Claim 24, Park in view of Li disclose the method of Claim 21. Park in view of Li further disclose determining a set of resources of each subband for the uplink control .

Claim 23 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Park in view of Li and Fehrenbach as applied to claim 21 and 22 above, and further in view of Takata et al. U.S. Patent Application Publication 2021/0274551, hereinafter Takata.

Regarding Claim 23, Park in view of Li and Fehrenbach disclose the method of Claim 22. Park in view of Li and Fehrenbach fail to disclose evenly distributing uplink control information across each subband, wherein the uplink control information comprises information other than information indicating each subband of the subset associated with the successful LBT procedure.
However, Takata teaches evenly distributing uplink control information across each subband, wherein the uplink control information comprises information other than information indicating each subband of the subset associated with the successful LBT procedure (Paragraph [0140-0147] Example of UCI resource allocation in the case where uplink data (data) and UCI 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Park in view of Li and Fehrenbach with the teachings of Takata. Takata provides a solution in which the possibility that listen before talk (LBT) result becomes busy and uplink control information (UCI) is not transmitted can be reduced. The system performance from deteriorating due to UCI not being transmitted in each LBT unit in the unlicensed band can be prevented (Takata Abstract; Paragraph [0046, 0121, 0133 and 0178]).  

Regarding Claim 25, Park in view of Li and Fehrenbach disclose the method of Claim 21. Park in view of Li and Fehrenbach fail to explicitly disclose multiplexing uplink control information with the uplink shared data channel via at least one subband independent of a number of subbands used for transmission of the uplink shared data channel, wherein a same number of symbols for the at least one subband is used for multiplexing the uplink control information irrespective of other subbands.
However, Takata more specifically teaches multiplexing uplink control information with the uplink shared data channel via at least one subband independent of a number of subbands used for transmission of the uplink shared data channel, wherein a same number of symbols for the at least one subband is used for multiplexing the uplink control information irrespective of other subbands (Paragraph [0140-0147] Example of UCI resource allocation in the case where 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Park in view of Li and Fehrenbach with the teachings of Takata. Takata provides a solution in which the possibility that listen before talk (LBT) result becomes busy and uplink control information (UCI) is not transmitted can be reduced. The system performance from deteriorating due to UCI not being transmitted in each LBT unit in the unlicensed band can be prevented (Takata Abstract; Paragraph [0046, 0121, 0133 and 0178]).  

Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Park in view of Li as applied to claim 1 above, and further in view of Li et al. U.S. Patent Application Publication 2020/0305145, hereinafter Li’145.

Regarding Claim 27, Park in view of Li disclose the method of Claim 1. Park in view of Li further disclose preparing the uplink shared data channel for transmission to the base station via the subset of the plurality of subbands associated with a successful LBT procedure based at least in part on the signaling (Park Paragraph [0143-0144]; Li Paragraph [0100]). 

However, Li’145 more specifically teaches wherein the signaling is received before a threshold time for preparation of the uplink shared data channel; and transmitting the prepared uplink shared data channel (Paragraph [0066] Remote unit with duration for uplink transmission (PUSCH, UCI) and downlink transmission. The duration may be from an uplink transmission (e.g., PUSCH, UCI) such as when multiplexing happens to a downlink transmission (e.g., PDCCH) working as a trigger (e.g., an aperiodic CSI trigger) and may correspond to the CSI feedback in the UCI. In certain embodiments, the duration may be a duration between an uplink scheduling transmission and a downlink scheduling transmission. In some embodiments, the duration may be a duration between an uplink scheduling transmission and an aperiodic CSI triggering in a PDCCH transmission. In various embodiments, if the duration is larger than the threshold duration, which means that the remote unit 102 may have sufficient time to do rate matching, rate matching is used by the remote unit 102 and assumed by the base unit; That is when signaling comes within a threshold duration time for preparation the UE may receive the signaling and have sufficient time to do rate matching on the data).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Park in view of Li with the teachings of Li’145. Li’145 provides techniques where an indication is provided with a masking for the cyclic redundancy check of the first channel in response to the transmission scheme indicating that the first channel is not transmitted, and hence reduces the burden on the base unit, and enhances the .

Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Park in view of Li as applied to claim 1 above, and further in view of Jeon et al. WIPO Publication WO 2019/033118, hereinafter Jeon.

Regarding Claim 28, Park in view of Li disclose the method of claim 1. Park in view of Li fail to explicitly disclose receiving the signaling after a threshold time for preparation of the uplink shared data channel; and transmitting the uplink shared data channel irrespective of the signaling.
However, Jeon more specifically teaches receiving the signaling after a threshold time for preparation of the uplink shared data channel; and transmitting the uplink shared data channel irrespective of the signaling (Paragraph [0060-0062] UE 101 may prepare the PUSCH assuming a full subframe transmission. The UCI may be multiplexed with the UL-SCH before the DFT. After the UE realizes that it may transmit a partial subframe, there may not be much time allowed for the UE to do anything else. That’s the rationale behind the choice of PUSCH puncturing option for partial UL subframe transmission for Mode 1. Therefore, after puncturing the first slot, there may be no other option than the UE transmits the second slot of the PUSCH as it was originally prepared, including the UCI. after puncturing the first slot, there may be no other option than for UE 101 to transmit the second slot of the PUSCH as it was originally prepared (e.g. , as a full-subframe including the UCI)).
.

Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Park in view of Li as applied to claim 1 above, and further in view of Islam et al. U.S. Patent Application Publication 2021/0168783, hereinafter Islam.

Regarding Claim 29, Park in view of Li disclose the method of Claim 1. Park in view of Li fail to explicitly disclose receiving the signaling after a threshold time for preparation of the uplink shared data channel; and dropping the uplink shared data channel based at least in part on the signaling.
However, Islam more specifically teaches receiving the signaling after a threshold time for preparation of the uplink shared data channel; and dropping the uplink shared data channel based at least in part on the signaling (Paragraph [0095-0100] UE may drop one or more PUSCH occasions/repetitions after application/preparation time, e.g., Tproc,2 time (cf. 38.214) from end of PDCCH carrying rescheduling DCI, wherein the PUSCH transmission is identified by the HARQ PID used in the rescheduling DCI. UE may drop a part of a PUSCH 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Park in view of Li with the teachings of Islam. Islam, provides techniques where the indication of impacted resources are conveyed to UEs so that ongoing or imminent UL transmission is adjusted to avoid adversely impacting other UL transmission that occurs in shared resources (Islam Abstract; Paragraph [0009-0010]).

Allowable Subject Matter
Claims 15, 17, 18, 20 and 30 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  

Regarding Claim 15, the prior art of record fail to disclose, alone or in any reasonable combination, as required by the dependent claim, “wherein the uplink grant comprises a confidence indicator that indicates puncturing information for the subset of the plurality of subbands and which of the subset of the plurality of subbands is available for the uplink shared data channel.”
The Examiner notes the above limitation(s) are not taken alone but in view of the entirety of the claim language including any preceding claim limitations, any proceeding claim limitations, and any intervening claim limitations.

Regarding Claim 17, the prior art of record fail to disclose, alone or in any reasonable combination, as required by the dependent claim, “preparing the uplink shared data channel for transmission to the base station via the subset of the plurality of subbands; puncturing the uplink shared data channel on the one or more subbands based at least in part on the signaling being received after preparing the uplink shared data channel for transmission; and transmitting, based at least in part on the puncturing, the uplink shared data channel via the subset of the plurality of subbands associated with a successful LBT procedure and excluding the one or more subbands, wherein the uplink shared data channel includes uplink control information indicating the subset of the plurality of subbands associated with the successful LBT procedure.”
The Examiner notes the above limitation(s) are not taken alone but in view of the entirety of the claim language including any preceding claim limitations, any proceeding claim limitations, and any intervening claim limitations.
Claim 18 and 20 would also be allowable since they depend upon indicated base claim.

Regarding Claim 30, the prior art of record fail to disclose, alone or in any reasonable combination, as required by the dependent claim, “receiving the signaling after a threshold time for preparation of the uplink shared data channel; puncturing the uplink shared data channel via the one or more subbands indicated by the signaling; and transmitting the uplink shared data 
The Examiner notes the above limitation(s) are not taken alone but in view of the entirety of the claim language including any preceding claim limitations, any proceeding claim limitations, and any intervening claim limitations.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IVAN O LATORRE whose telephone number is (571)272-6264.  The examiner can normally be reached on 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on (571) 272-7884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-


IVAN O. LATORRE
Primary Examiner
Art Unit 2414



/IVAN O LATORRE/Primary Examiner, Art Unit 2414